Civilian pay; Civil Service Retirement Anomity. — Plain*1383tiff, a former employee of the Federal Government now retired and entitled to receive a Civil Service Retirement annuity, sues to recover installments of such annuity which have been withheld as the result of a certification by the General Accounting Office that plaintiff was indebted to the United States in an amount in excess of $30,000.00 by reason of plaintiff’s alleged violation during the period December 1952 to January 1956 of 18 U.S.C. § 1001 (making or using-false writing or document knowing the same to contain any false, fictitious or fraudulent statement or entry) while employed by the Bureau of Narcotics, Department of the Treasury of the United States Government. Plaintiff contends that the alleged indebtedness was settled by way of compromise in Criminal action No. 332-56, United States District Court for the District of Columbia in which action plaintiff, having-pleaded guilty of violation of 18 U.S.C. §1001, was convicted on one count and sentenced to one to five years imprisonment, which sentence was suspended and plaintiff was placed on probation for five years provided he made restitution to the United States in the sum of five thousand dollars; that in 1960, without objection by the United States, and on the recommendation and request of the United States Probation Officer, the conditions of his probation were modified and the United States District Judge remitted the balance of the restitution which was unpaid at that time. On May 19, 1966, a stipulation was filed by the parties in which the defendant consented to the entry of judgment in plaintiff’s favor in an amount to be determined by the Civil Service Commission. On July 8, 1966, the trial commissioner of this court filed a memorandum report recommending that in accordance with the stipulation of the parties and their acceptance of the reply of the Civil Service Commission, judgment be entered for plaintiff in the sum of $8,486.94 for the period November 21, 1961 through June 8, 1966. On July 18, 1966, the court issued an order adopting the recommendation of the trial commissioner and entering judgment for plaintiff in the above amount.